Citation Nr: 0325885	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that granted service connection 
for PTSD and assigned a rating of 50 percent.  The veteran 
claims entitlement to a higher rating.

This case was the subject of a May 2003 hearing before the 
undersigned Veterans Law Judge.

At his May 2003 Board hearing, the veteran asserted a claim 
for service connection for skin disability, to include as due 
to Agent Orange.  This matter is referred to the RO for 
appropriate action.  

The Board further notes that the record reasonably gives rise 
to a claim for service connection for diabetes mellitus.  The 
appellant is a Vietnam Veteran who claims to have been 
exposed to Agent Orange.  He indicated at his May 2003 Board 
hearing that he has diabetes, and in October 2002 
correspondence requested that his Type II  diabetes be 
"evaluated" and indicated that he had received treatment 
for his diabetes at the Baltimore VA hospital.  This matter 
is also referred to the RO for appropriate action, to include 
consideration under the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309(a) (which include presumptive service 
connection for diabetes for Vietnam veterans exposed to Agent 
Orange).



REMAND

The veteran asserts that his service-connected PTSD is more 
severe than currently evaluated, and that it has increased in 
severity over the past year.  A January 2003 extensive 
psychological examination report from a VA trauma 
psychologist is relevant to this question but it was 
submitted directly to the Board since the issuance of the 
Statement of the Case in April 2002 without a signed waiver 
of RO review of that evidence.  The evidence was received 
more than 90 days after the case was certified to the Board 
(approximately 111 days) but before the veteran testified at 
a Board hearing held in May 2003.  Due process requires that 
the RO readjudicate the claim with consideration of this 
additional evidence and issue a Supplemental Statement of the 
Case.  See 38 C.F.R. §§ 19.31, 20.1304(a); VAOPGCPREC 1-2003; 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).      

Further, the Board has determined that a new examination is 
necessary in the instant case, due the averred increase in 
severity of the PTSD and the contention that his PTSD 
precludes gainful employment.  Accordingly, the veteran is 
hereby informed that 38 C.F.R. § 3.326(a) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) the regulation provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

During the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Additionally, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In light of the Federal Circuit decisions and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claim for the RO to afford the veteran with the 
necessary notice and development, and to consider any 
additional evidence in the first instance.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000), to 
include notifying the veteran of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Also, at his May 2003 Board hearing, the veteran expressed 
disagreement with the September 2002 RO denial of a TDIU.  
The Board finds this to be a timely notice of disagreement.  
In light of the present procedural posture of this issue, the 
Board is obligated to remand the issue for proper 
development, to include issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

In so doing, the RO's actions should 
include asking the veteran to identify all 
records of VA and non-VA health care 
providers that have treated him for 
psychiatric disability during the period 
from November 2000 to the present, to 
include treatment (as described at his May 
2003 Board hearing) at VA treatment 
facilities Huntington, West Virginia; Waco 
or Barnum, Texas; Baltimore, Maryland; 
Glen Burnie, Maryland.  After obtaining 
any appropriate releases, the RO should 
obtain records from each health care 
provider the veteran identifies.  The 
veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his 
own and submit them the RO.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, VA must either provide the 
reported treatment records, or it must 
provide for the record a statement 
indicating why it is "reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile."  
 
2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining the current severity of his 
service-connected PTSD and the extent to 
which it interferes with his ability to 
obtain substantially gainful employment.  
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.  Included with his findings the 
clinician should assign a Global 
Assessment of Functioning.

3.  The RO should readjudicate the issue 
of entitlement to an initial rating in 
excess of 50 percent for PTSD with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in April 2002.
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the April 2002 SOC 
pertaining to the issue of an initial 
rating in excess of 50 percent for PTSD.  
A reasonable period of time for a 
response should be afforded.

5.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
addressing the issue of entitlement to a 
TDIU.  The veteran and his representative 
should be clearly advised of the need to 
file a timely substantive appeal if the 
veteran wishes to complete an appeal from 
that determination.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




